Citation Nr: 1503915	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for mental illness (not specified).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 


REMAND

The Veteran served on active duty from June 30, 1975, to July 25, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 18, 2009, and April 9, 2009, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

On December 2, 2014, the Veteran testified at  a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is associated with the Veteran's VBMS file.  

The Board notes that a supplementary statement of the case (SSOC) expedited action attachment was submitted to VA by the Veteran's representative dated July 21, 2014, indicating satisfaction with the most recent SSOC and requesting that the appeal be withdrawn.  That same day, the Veteran's representative also submitted a VA Form 646 (statement of accredited representative in an appealed case) in which the representative supported the contentions of the Veteran and requested reasonable doubt be considered in his appeal.  A subsequent SSOC expedited action attachment dated July 26, 2014, and signed by the Veteran himself indicated that he was not satisfied with the most recent decision and requested that his case be forwarded immediately to the Board.  As discussed above, the Veteran subsequently attended a Board hearing via videoconference in December 2014.  As such, the Board is satisfied that the appeal has not been withdrawn.  

VA has a duty to obtain all relevant records in the custody of a Federal agency. Such efforts must continue until the records are obtained, or until it can be certified that they are not available. 38 C.F.R. § 3.159(c)(2) (2014).  Where VA has notice of the existence of records held by the Social Security Administration (SSA) which appear relevant to a pending claim, VA has a duty to assist by requesting those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Particularly, when the Board cannot say that the SSA records are not relevant to issues currently on appeal, a remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

During his Board hearing on December 2, 2014, the Veteran testified that he is in receipt of SSA disability benefits.  He specifically testified that the SSA disability benefits which he receives are associated with his history of mental illness.  Upon review of the Veteran's claims file, there is no indication in the record that any attempts have been made to obtain these records, and, indeed, his SSA records are not currently associated with the claims file.  As such, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, a negative response should be obtained in writing.  

2. After completing the requested actions, the Agency of Original Jurisdiction (AOJ) should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




